Citation Nr: 1140459	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-21 297	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the Veteran's substantive appeal with regard to an April 2006 rating decision was timely filed.

2.  Entitlement to service connection for a pulmonary disorder, to include pulmonary sarcoidosis and asthma, claimed as trouble breathing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to June 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for pulmonary sarcoidosis, claimed as trouble breathing; and from a May 2007 decision that the Veteran's substantive appeal with regard to the April 2006 decision was not timely filed.  

In January 2009, the Veteran requested that the Board hearing scheduled for that day be canceled and that his appeal be certified to the Board.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011). 

During the course the appeal, the issue of entitlement to apportionment was denied in September 2008.  While a timely notice of disagreement with this decision was submitted, the appeal was not perfected following the November 2009 statement of the case.  The RO did not list the issue in a VA form 8, certification of appeal, and took no other actions indicating that the issue was on appeal.  Accordingly, the Board will not consider this issue further.  38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal); cf. Ortiz v. Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a jurisdictional requirement and jurisdiction may vest where an RO has taken actions to indicate that an issue is on appeal).

The issue of entitlement to service connection for a pulmonary disorder, to include pulmonary sarcoidosis and asthma, claimed as trouble breathing, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's substantive appeal was received within one year of the April 2006 decision that denied entitlement to service connection for pulmonary sarcoidosis, claimed as trouble breathing.


CONCLUSION OF LAW

The criteria for a timely filed substantive appeal have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Board finds that a timely substantive appeal was filed, the issue being decided in this appeal is substantiated.  VA's statutory and regulatory duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2011).  Appellate review is initiated by the timely filing of a notice of disagreement (NOD), and is completed by the timely filing of a Substantive Appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  A decision as to the timeliness and adequacy of a Substantive Appeal will be made by the Board.  38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.101(c), (d) (2011).

The Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2011).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.  Id.  

In computing the time limit, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 20.305(b).  Where the time limit expires on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  Id.

Any submission postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  38 C.F.R. § 20.305(a) (2011).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.

On April 20, 2006, the RO sent the Veteran notice of a rating decision which denied entitlement to service connection for pulmonary sarcoidosis, claimed as trouble breathing.  On April 26, 2006, the RO sent notice of a second rating decision, which confirmed the denial of service connection for trouble breathing.  The Veteran filed a timely NOD in October 2006.  An SOC was issued and mailed to the Veteran on January 26, 2007.  

VA received the Veteran's substantive appeal on April 27, 2007.  There is no postmark of record for this submission. 

The postmark on the substantive appeal is not of record.  The postmark date is presumed to have been five days prior to receipt by VA.  38 C.F.R. § 20.305(a).  The appeal was received by VA on Friday, April 27, 2007.  Five days prior to that date would be Sunday April 22, 2007 (excluding the first day).  Sunday the 22nd would be excluded, as would the previous day because it was a Saturday.  See 38 C.F.R. § 20.305(a).  Counting five days back from Friday, April 27th, and excluding Saturday and Sunday, the substantive appeal is considered to have been postmarked on Friday, April 20th.  Thus, the Veteran's substantive appeal is deemed to have been received within one year of the mailing of the rating decision and is considered timely.  

Accordingly, the Veteran's appeal was timely and his appeal is perfected.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The appeal is granted to this extent only.


ORDER

The Veteran's substantive appeal with regard to an April 2006 rating decision was timely filed.

REMAND

The Boards finding that the substantive appeal was timely, means that it has jurisdiction over the underlying issue of entitlement to service connection for a pulmonary disability, to include sarcoidosis and asbestosis.  38 C.F.R. § 20.200 (2010).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

The Veteran has asserted that he incurred a pulmonary disability as a result of exposure to various toxic gases and chemical fumes during service.  The claims file demonstrates multiple diagnoses, including pulmonary sarcoidosis and pulmonary function test results consistent with asthma.  

The Veteran reports that he has experienced pulmonary symptoms, including shortness of breath, ever since service.  Service treatment records demonstrate complaints of shortness of breath with exertion and other pulmonary symptoms.  These symptoms were noted with chest pain at the time and the Veteran was subsequently diagnosed with mitral insufficiency.  

Service connection for mitral insufficiency was established in a June 1982 rating decision, with a noncompensable rating assigned, effective June 4, 1982.  A February 2006 rating decision granted an increased rating of 30 percent, effective October 31, 2005.  

The Veteran received a VA heart examination in January 2006, where he reported that he has had shortness of breath with heavy exertion ever since service.  The examiner's impression was old mitral insufficiency, without recent documentation.  The examiner also stated that the current symptomatology was likely to be caused, at least in part, by an unrelated pulmonary condition still under investigation.  However, the examiner did not provide a rationale for why the pulmonary condition was unrelated to the mitral insufficiency.  Moreover, the Veteran has since been diagnosed with several pulmonary disabilities.  

An examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

The file also includes a February 2009 letter from the Veteran's treating nurse practitioner, in which she opines that the repeated exposure to lacrimongenic gas during military service "might well have contributed to his subsequent development of sarcoidosis and findings consistent with asthma."  In Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  The Board finds that the use of the word "might" in the February 2009 letter has the same import.  

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)); but the Veteran's claim was received prior to the regulatory change.

The evidence raises the question of whether the Veteran's currently diagnosed pulmonary disabilities are related to service or proximately due to service-connected mitral insufficiency.  As such, the Veteran must be provided with a VA examination to obtain the necessary etiology opinion(s).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether any current pulmonary disability is related to service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current pulmonary disability, including pulmonary sarcoidosis or asthma, had its onset in service or is otherwise related to a disease or injury in service.  

The examiner should note the findings of shortness of breath in service and the Veteran's reports of shortness of breath since.

The examiner should also opine as to whether the Veteran's pulmonary disorders, at least as likely as not, were either (a) proximately caused or (b) aggravated by his service-connected mitral insufficiency.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service symptoms, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


